Exhibit 99.1 Independence Realty Trust Completes Management Internalization PHILADELPHIA, PA – December 20, 2016 – Independence Realty Trust, Inc. (“IRT”) (NYSE MKT: IRT) today announced that IRT had successfully completed internalizing its management at a closing contemplated by IRT’s previously announced Securities and Asset Purchase Agreement (the “Purchase Agreement”) with RAIT Financial Trust and certain of its subsidiaries (“RAIT”) (NYSE: RAS).At the closing, IRT acquired its external advisor, which was previously a subsidiary of RAIT, and certain assets relating to the multifamily property management business of RAIT, including property management contracts relating to apartment properties owned by IRT, RAIT and third parties, for the purchase price of $43 million, subject to pro-rations, plus the assumption of certain liabilities relating to the multifamily property management business.
